Exhibit 10.2

 

CASELLA WASTE SYSTEMS, INC.

 

Nonstatutory Stock Option Agreement
Granted Under the Amended and Restated 1997 Non-Employee Director
Stock Option Plan

 

1.                                       Grant of Option.

 

This agreement evidences the grant by Casella Waste Systems, Inc., a Delaware
corporation (the “Company”), on XXXX, XXXX (the “Grant Date”) to XXXXX, a
director of the Company (the “Participant”), of an option to purchase, in whole
or in part, on the terms provided herein and in the Company’s Amended and
Restated 1997 Non-Employee Director Stock Option Plan (the “Plan”), a total of
XXXX shares (the “Shares”) of Class A common stock, $0.01 par value per share,
of the Company (“Common Stock”) at $XXXX per Share.  Unless earlier terminated,
this option shall expire on XXXX, XXXX (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2.                                       Vesting Schedule.

 

This option shall become exercisable XXXXX.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3.                                       Exercise of Option.

 

(a)           Form of Exercise.  Each election to exercise this option shall be
in writing, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan.  The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.

 

(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).

 

--------------------------------------------------------------------------------


 

(c)           Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
90 days after such cessation (but in no event after the Final Exercise Date),
provided that this option shall be exercisable only to the extent that the
Participant was entitled to exercise this option on the date of such cessation.

 

(d)           Exercise Period Upon Death or Disability.  If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of 180
days following the date of death or disability of the Participant, by the
Participant, provided that this option shall be exercisable only to the extent
that this option was exercisable by the Participant on the date of his or her
death or disability, and further provided that this option shall not be
exercisable after the Final Exercise Date.

 

(e)           Discharge for Cause.  If the Participant, prior to the Final
Exercise Date, is discharged by the Company for “cause” (as defined below), the
right to exercise this option shall terminate immediately upon the effective
date of such discharge.  “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant shall be considered to have been
discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for cause was warranted.

 

4.                                       Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5.                                       Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

2

--------------------------------------------------------------------------------


 

6.                                       Provisions of the Plan.

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

 

Casella Waste Systems, Inc.

 

 

 

 

Dated: XXXXXXXXXX

By:

 

 

 

 

Chairman and Chief Executive Officer

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s Amended and Restated 1997 Non-Employee Director Stock Option Plan.

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

XXXX

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

NOTICE OF STOCK OPTION EXERCISE

 

Date:

 

Casella Waste Systems, Inc.
Attn:  XXXXXXXX
25 Greens Hill Lane
Rutland, VT 05701

 

 

I am the holder of a Non-Statutory Stock Option granted to me under the Casella
Waste System, Inc. (the “Company”) Amended and Restated 1997 Non-Employee
Director Stock Option Plan on XXXXX, XXXX  for the purchase of XXXX shares of
Common Stock of the Company at a purchase price of $XXX per share.

 

I hereby exercise my option to purchase                        shares of Common
Stock (the “Shares”), for which I have enclosed                            in
the amount of                     .  Please register my stock certificate as
follows:

 

Name(s):

 

 

 

 

 

Address:

 

 

 

Tax I.D. #:

 

 

Very truly yours, 

 

 

 

 

(Signature)

 

4

--------------------------------------------------------------------------------